Title: To Thomas Jefferson from Josiah Hook, 24 December 1801
From: Hook, Josiah
To: Jefferson, Thomas


          
            Sir
            Collector’s OfficeCastine Decem 24 1801
          
          I do myself the honor to acknowledge the receipt of my commissions from your Exelency.
          I feel the weight of obligation which your good opinion has laid on me, and desire you to accept of my most hearty and sincere thanks for the trust and confidence that you have seen fit to place in me—
          It shall be my greatest study to fulfil the duty of my office with fidelity and correctness, and in such a manner as I hope will meet the approbation of your Exelency.—
          Sir I have the honor to be with consideration your obedient humble servent
          
            Josiah Hook
          
        